Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on April 13, 2022 in response to the Office Action of October 14, 2021 is acknowledged and has been entered. No claim has been amended. Claims 1-20 are pending and under examination in this Office Action.
Response to Arguments
Applicant's arguments filed April 13, 2022 and August 04, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant states that “Applicant respectfully submits that one of skill in the art would not combine Caldwell’s teachings of, e.g., user account information, with Brydon's alleged ‘determination of a first response.’ (Reply, p. 10, 08/04/2021).” Applicant also states that “Nothing in Caldwell teaches or suggests analyzing user information to guide rules or scores … when the Office adds Caldwell to Bryant’s ‘determining a first response,’ the Office adds Caldwell’s ‘user information’ to Brydon's rules and scores algorithm(s). But Caldwell's user information has no influence on rules or scores … a user's email address or telephone number would not influence Brydon’s ‘rules used to determine whether a particular response is appropriate for a particular customer service inquiry and optionally associated quality scores.’ Caldwell would have no utility in the Brydon's determination (Reply, pp. 10-11, 08/04/2021).”  Applicant further states that “The Office alleges that Caldwell would assist Brydon by providing personalized responses. But personalization has no bearing on Brydon’s rules or scores. The score is the same no matter the name of the user. Notably, Brydon gathers such personalized information but does not use that information in analyzing the rules or scores that determine whether to respond. Caldwell's ‘personalization’ would not change Brydon's teaching, as relied on by the Office, of determining a first response by analyzing the author characteristic (Reply, p. 11, 08/04/2021).”
	Examiner respectfully disagrees. Brydon discloses data characterizing customer information. Further on, Brydon discloses “determination of a first response” in association with pre-determined responses, rules and scores (Brydon, col. 14, ll. 14-66). Brydon also discloses that the automated response is based on “the topic characteristics” as well (Brydon, col. 14, ll. 14-55) and “the topic characteristics” includes customer account or profile information (Brydon, col. 5, ll. 4-22). However, Brydon does not explicitly disclose a database storing the data characterizing customer information for querying. In an analogous providing responses to the incoming messages field of endeavor, Caldwell teaches the specific database to retrieve the customer record for analysis and assistance of the generation of the automated response. The incorporation of Brydon and Caldwell teaches the claimed limitations in the independent claims 1, 12 and 16.   
	The arguments in regard to the dependent claims (Reply, p. 11, 08/04/2021) are based on the same as for the independent claims, therefore the examiner respectfully refers the incorporation of Brydon and Caldwell as well as other secondary references in consideration of the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al. (U.S. Patent No. US 9,325,849 B1), herein referred to as Brydon, in view of Caldwell et al. (U.S. Patent. No. US 10,425,783 B1), herein referred to as Caldwell.
In regard to claim 1, Brydon teaches a method of communicating a response (“… The systems and methods described herein are directed toward the resolution of customer service inquiries …” – col. 2, ll. 24-25), the method comprising:
	receiving, at a response processor (e.g. a processor of a system described in Brydon’s invention - col. 2, ll. 24-25 and col. 15, ll. 48-50), a message (e.g. a customer service inquiry - col. 1, ll. 53-57) from an author (e.g. an inquiry customer or client - col. 1, ll. 53-57, col. 6, ll. 1-5; FIG. 1; “… Various embodiments include an expert management system configured to manage customer service inquiries, the system comprising a request I/O configured to receive a customer service inquiry …” - col. 1, ll. 53-57; “… The inquiry may include data characterizing a customer profile, a device type of Client Device 110B …” – col. 6, ll. 1-5; “… Computing systems referred to herein can comprise an integrated circuit, a microprocessor …” – col. 15, ll. 48-50); 
	extracting, using the response processor analyzing the message (e.g. parsing the customer service inquiry - col. 5, ll. 4-22), at least one of a content characteristic (e.g. topic characteristics - col. 5, ll. 4-22) and a metadata characteristic (e.g. metadata characterizing text - col. 5, ll. 4-22; FIG. 1; “… Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry, without human analysis … Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like …” – col. 5, ll. 4-22); 
	determining, using the response processor analyzing the message, an author characteristic (e.g. determining data characterizing customer information; FIG. 1; “… Inquiry Parser 140 is configured to identify metadata within a customer service inquiry and to assign particular meaning to data tagged by the metadata ... The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate, and/or the like …” – col. 5, l. 60 - col. 6, l. 5); 
	determining, using the response processor analyzing at least one of the content characteristic (e.g. analyzing the topic characteristics of the inquiry – col. 14, ll. 14-66), the metadata characteristic, and the author characteristic, a response categorization data (e.g. determining a pre-determined response and rules of determining a response; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes pre-determined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66);
	 determining, …, a first response (e.g. an automated response - col. 14, ll. 14-66), the first response associated with the response categorization data (e.g. a pre-determined response and rules of determining a response; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes pre-determined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); and 
	communicating the first response to the author (FIG. 1; “… the automated response may be routed to the requester … Automated Response Logic 190 is configured to score prospective automated responses to a customer service inquiry, the score being based on topic characteristics of the customer service inquiry, prior requester ratings and/or expert ratings of the response. Optionally, only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” – col. 14, ll. 14 – col. 15, ll. 7).
	Brydon does not explicitly teach, but Caldwell teaches determining, using the response processor (e.g. the processor of the SMS server - col. 5, ll. 20-35 and col. 17, ll. 31-32) querying a database and analyzing the author characteristic (retrieving the user account information of the sender from a database and analyzing it - col. 5, ll. 20-35 and col. 17, l. 57 – col. 18, l. 3; Examiner notes that Brydon does not explicitly disclose a database storing the data characterizing customer information for querying, while Caldwell teaches the specific database to retrieve the customer record for analysis and assistance of the generation of the automated response), a first response (e.g. generating an automated response - col. 17, l. 57 – col. 18, l. 3; FIG. 1A; FIG. 5B; “… the SMS server 104 may be configured to parse the contents of the message and provide the parsed information … The phone number of the recipient mobile station 101 may also be identified via the SMS message and used to retrieve a customer record from the database 105, identify user account status (i.e., paying customer), account profile (i.e., platinum member, gold member, silver member), account preferences (i.e., sports packages, movie packages, kids channels, etc.) and offer the appropriate information in response to the SMS message 108 received …” – col. 5, ll. 20-35; “… As illustrated in FIG. 4, a memory 410 and a processor 420 may be discrete components of the network entity 400 …” – col. 17, ll. 31-32; “… Referring to FIG. 5B, the method 520 may include receiving a message at a message processing server … identifying a telephone number of the sender of the message at operation 524 … retrieving user account information of the sender, at operation 526 and generating an automated response to the message that includes contextual information that is based on at least one of the user account information and the parsed at least one word from the message at operation 528 …” – col. 17, l. 57 – col. 18, l. 3).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell in order to incorporate a method to generate an automated response to a sender based on the sender’s account information which is retrieved from a database as disclosed by Caldwell. One of ordinary skilled in the art would have been motivated because the arts from Brydon and Caldwell disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services to query the database for the customer record and improve personalized responses “depending on the category of the identified sender, or the phone number of the sender” and linking to the customer’s profile (Caldwell, col. 11, ll. 37-53). 
In regard to claim 2, Brydon teaches further comprising determining a localization data (e.g. a location or language responding to the inquiry - col. 7, ll. 47-55) based on at least one of the content characteristic (e.g. the topic characteristic - col. 5, ll. 23-41), the metadata characteristic, and the author characteristic, wherein the first response (e.g. the response to the inquiry - col. 7, ll. 47-55 and col. 14, ll. 14-55) is further associated with the localization data (FIG. 1; “… Inquiry Parser 140 is configured to use a location of a member of Client Devices 110 as a topic characteristic …” – col. 5, ll. 23-41; “… The location of an expert may be considered in determining if an expert is available to respond to a specific inquiry, when a specific location facilitates responding to the inquiry. For example, if a customer wishes advice on places to visit within a city the inquiry may specify an expert local to the city. The language of an expert may be considered in determining if an expert is available to respond to a specific inquiry. For example, an inquiry may require communication in a specific language or translation between languages …” – col. 7, ll. 47-55; “… The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry …” – col. 14, ll. 14-55).
In regard to claim 3, Brydon teaches further comprising determining a video associated with at least one of the content characteristic, the metadata characteristic (e.g. the inquiry communicating in a video - col. 2, ll. 45-51 and col. 4, ll. 34-45), and the author characteristic, wherein the first response comprises the video (FIG. 1; “… Communication between a requester and an expert can be via telephone, voice over Internet Protocol (VoIP), text session, video, e-mail, chat, Facetime®, mobile application, etc. …” – col. 2, ll. 45-51; “… Client Devices 110 are the communication devices of a person sending a customer service inquiry … Client Devices 110 enable communication modes such as voice, text, e-mail, video, MMS (multi-media messaging), and/or the like …” – col. 4, ll. 34-45; “… topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry …” – col. 5, ll. 4-22; “… The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry …” – col. 14, ll. 14-55).
In regard to claim 4, Brydon teaches wherein determining a first response comprises determining, based on one or more of the content characteristic (e.g. the topic characteristics - col. 14, ll. 56 - col. 15, ll. 7), the metadata characteristic, and the author characteristic, whether the first response should be a human-authored response (e.g. deciding between the automated response and the expert providing the response; FIG. 1; “... In some embodiments, Automated Response Logic 190 is configured to score prospective automated responses to a customer service inquiry, the score being based on topic characteristics of the customer service inquiry, prior requester ratings and/or expert ratings of the response. Optionally, only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry. If the minimum score is not reached the inquiry is optionally just routed to one or more experts as described elsewhere herein ...” - col. 14, ll. 56 - col. 15, ll. 7), the method further comprising:
	in accordance with a determination that the first response should be a human-authored response, generating a human-authored response (FIG. 1; “… If the minimum score is not reached the inquiry is optionally just routed to one or more experts as described elsewhere herein ...” - col. 14, ll. 56 - col. 15, ll. 7), and in accordance with a determination that the first response should not be a human-generated response, generating a computer-generated response (FIG. 1; “… The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry …” – col. 14, ll. 14-40; “… only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” - col. 14, ll. 56 - col. 15, ll. 7).
In regard to claim 5, Brydon teaches further comprising determining the author characteristic based on the at least one of a content characteristic and a metadata characteristic (e.g. identifying the data characterizing customer information with parsing the topic characteristics and metadata corresponding to the inquiry; FIG. 1; “… topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry … Inquiry Parser 140 is configured to identify metadata within a customer service inquiry and to assign particular meaning to data tagged by the metadata. For example, if the customer service inquiry is generated in Client Device 110B using a browser, the inquiry may include data entered in specific fields of a webpage configured to receive keywords such as model number, brands, serial numbers, topic identifiers, account numbers, login, etc. The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate …” – col. 5, ll. 10 – col. 6, ll. 5).
In regard to claim 11, Brydon teaches wherein the author characteristic (e.g. data characterizing customer information - col. 5, ll. 60 – col. 6, ll. 5) is an author profile comprising a plurality of characteristics of the author (FIG. 1; “... The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate, and/or the like ...” - col. 5, ll. 60 - col. 6, ll. 5; “... determine one or more topic characteristics of the inquiry, ... topic characteristics ... include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry ...” - col. 5, ll. 8-67).
In regard to claim 12, Brydon teaches a system comprising: one or more response processors; memory storing instructions, which when executed by the one or more response processors, cause the one or more response processors to perform a method (“... Computing systems ... herein can comprise ... a microprocessor, ... A computing system may also comprise volatile and/or non-volatile memory ... comprise hardware, firmware, or software stored on a computer-readable medium, ... comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps ...” - col. 15, ll. 48-67) comprising:
	receiving, at a response processor (e.g. a processor of a system described in Brydon’s invention - col. 2, ll. 24-25 and col. 15, ll. 48-50), a message (e.g. a customer service inquiry - col. 1, ll. 53-57) from an author (e.g. an inquiry customer or client - col. 1, ll. 53-57, col. 6, ll. 1-5; FIG. 1; “… Various embodiments include an expert management system configured to manage customer service inquiries, the system comprising a request I/O configured to receive a customer service inquiry …” - col. 1, ll. 53-57; “… The inquiry may include data characterizing a customer profile, a device type of Client Device 110B …” – col. 6, ll. 1-5; “… Computing systems referred to herein can comprise an integrated circuit, a microprocessor …” – col. 15, ll. 48-50); 
	extracting, using the response processor analyzing the message (e.g. parsing the customer service inquiry - col. 5, ll. 4-22), at least one of a content characteristic (e.g. topic characteristics - col. 5, ll. 4-22) and a metadata characteristic (e.g. metadata characterizing text - col. 5, ll. 4-22; FIG. 1; “… Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry, without human analysis … Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like …” – col. 5, ll. 4-22);
	determining, using the response processor analyzing the message, an author characteristic (e.g. determining data characterizing customer information; FIG. 1; “… Inquiry Parser 140 is configured to identify metadata within a customer service inquiry and to assign particular meaning to data tagged by the metadata ... The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate, and/or the like …” – col. 5, l. 60 - col. 6, l. 5);
	determining, using the response processor analyzing at least one of the content characteristic (e.g. analyzing the topic characteristics of the inquiry – col. 14, ll. 14-66), the metadata characteristic, and the author characteristic, a response categorization data (e.g. determining a pre-determined response and rules of determining a response; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); 
	determining, …, a first response (e.g. an automated response - col. 14, ll. 14-66), the first response associated with the response categorization data (e.g. a pre-determined response and rules of determining a response; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); and 
	communicating the first response to the author (FIG. 1; “… the automated response may be routed to the requester … Automated Response Logic 190 is configured to score prospective automated responses to a customer service inquiry, the score being based on topic characteristics of the customer service inquiry, prior requester ratings and/or expert ratings of the response. Optionally, only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” – col. 14, ll. 14 – col. 15, ll. 7).
	Brydon does not explicitly teach, but Caldwell teaches determining, using the response processor (e.g. the processor of the SMS server - col. 5, ll. 20-35 and col. 17, ll. 31-32) querying a database and analyzing the author characteristic (retrieving the user account information of the sender from a database and analyzing it - col. 5, ll. 20-35 and col. 17, l. 57 – col. 18, l. 3; Examiner notes that Brydon does not explicitly disclose a database storing the data characterizing customer information for querying, while Caldwell teaches the specific database to retrieve the customer record for analysis and assistance of the generation of the automated response), a first response (e.g. generating an automated response - col. 17, l. 57 – col. 18, l. 3; FIG. 1A; FIG. 5B; “… the SMS server 104 may be configured to parse the contents of the message and provide the parsed information … The phone number of the recipient mobile station 101 may also be identified via the SMS message and used to retrieve a customer record from the database 105, identify user account status (i.e., paying customer), account profile (i.e., platinum member, gold member, silver member), account preferences (i.e., sports packages, movie packages, kids channels, etc.) and offer the appropriate information in response to the SMS message 108 received …” – col. 5, ll. 20-35; “… As illustrated in FIG. 4, a memory 410 and a processor 420 may be discrete components of the network entity 400 …” – col. 17, ll. 31-32; “… Referring to FIG. 5B, the method 520 may include receiving a message at a message processing server … identifying a telephone number of the sender of the message at operation 524 … retrieving user account information of the sender, at operation 526 and generating an automated response to the message that includes contextual information that is based on at least one of the user account information and the parsed at least one word from the message at operation 528 …” – col. 17, l. 57 – col. 18, l. 3).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell in order to incorporate a method to generate an automated response to a sender based on the sender’s account information which is retrieved from a database as disclosed by Caldwell. One of ordinary skilled in the art would have been motivated because the arts from Brydon and Caldwell disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services to query the database for the customer record and improve personalized responses “depending on the category of the identified sender, or the phone number of the sender” and linking to the customer’s profile (Caldwell, col. 11, ll. 37-53).
In regard to claim 16, Brydon teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the one or more processors to perform a method (“... Expert Management System. .. includes non-transitory memory ... configured to store information ...” - col. 11, ll. 32-35; “... Computing systems ... herein can comprise ... a microprocessor, ... A computing system may also comprise volatile and/or non-volatile memory ... comprise hardware, firmware, or software stored on a computer-readable medium, ... comprise a set of instructions stored on a computer-readable medium that when executed cause the computing system to perform the steps ...” - col. 15, ll. 48-67) comprising:
	receiving, at a response processor (e.g. a processor of a system described in Brydon’s invention - col. 2, ll. 24-25 and col. 15, ll. 48-50), a message (e.g. a customer service inquiry - col. 1, ll. 53-57) from an author (e.g. an inquiry customer or client - col. 1, ll. 53-57, col. 6, ll. 1-5; FIG. 1; “… Various embodiments include an expert management system configured to manage customer service inquiries, the system comprising a request I/O configured to receive a customer service inquiry …” - col. 1, ll. 53-57; “… The inquiry may include data characterizing a customer profile, a device type of Client Device 110B …” – col. 6, ll. 1-5; “… Computing systems referred to herein can comprise an integrated circuit, a microprocessor …” – col. 15, ll. 48-50); 
	extracting, using the response processor analyzing the message (e.g. parsing the customer service inquiry - col. 5, ll. 4-22), at least one of a content characteristic (e.g. topic characteristics - col. 5, ll. 4-22) and a metadata characteristic (e.g. metadata characterizing text - col. 5, ll. 4-22; FIG. 1; “… Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry, without human analysis … Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like …” – col. 5, ll. 4-22);
	determining, using the response processor analyzing the message, an author characteristic (e.g. determining data characterizing customer information; FIG. 1; “… Inquiry Parser 140 is configured to identify metadata within a customer service inquiry and to assign particular meaning to data tagged by the metadata ... The inquiry may include data characterizing a customer profile, a device type of Client Device 110B, a browser identity, an operating system identity, a source Universal Resource Locator (URL), a source Internet Protocol (IP) address, a source MAC address, a security token or certificate, and/or the like …” – col. 5, l. 60 - col. 6, l. 5);
	determining, using the response processor analyzing at least one of the content characteristic (e.g. analyzing the topic characteristics of the inquiry – col. 14, ll. 14-66), the metadata characteristic, and the author characteristic, a response categorization data (e.g. determining a pre-determined response and rules of determining a response; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); 
	determining, …, a first response (e.g. an automated response - col. 14, ll. 14-66), the first response associated with the response categorization data (e.g. a pre-determined response and rules of determining a response; FIG. 1; “… Automated Response Logic 190 … configured to generate an automated response to a customer service inquiry … The automated response is based on the topic characteristics of the inquiry and includes a pre-determined answer to the inquiry … Responses generated by Automated Response Logic 190 are based on Automated Response Data 195. This data … includes predetermined responses and rules used to determine whether a particular response is appropriate for a particular customer service inquiry, and optionally associated quality scores …” – col. 14, ll. 14-66); and 
	communicating the first response to the author (FIG. 1; “… the automated response may be routed to the requester … Automated Response Logic 190 is configured to score prospective automated responses to a customer service inquiry, the score being based on topic characteristics of the customer service inquiry, prior requester ratings and/or expert ratings of the response. Optionally, only if a minimum score is achieved will the automated response be sent to the source of the customer service inquiry …” – col. 14, ll. 14 – col. 15, ll. 7).
	Brydon does not explicitly teach, but Caldwell teaches determining, using the response processor (e.g. the processor of the SMS server - col. 5, ll. 20-35 and col. 17, ll. 31-32) querying a database and analyzing the author characteristic (retrieving the user account information of the sender from a database and analyzing it - col. 5, ll. 20-35 and col. 17, l. 57 – col. 18, l. 3; Examiner notes that Brydon does not explicitly disclose a database storing the data characterizing customer information for querying, while Caldwell teaches the specific database to retrieve the customer record for analysis and assistance of the generation of the automated response), a first response (e.g. generating an automated response - col. 17, l. 57 – col. 18, l. 3; FIG. 1A; FIG. 5B; “… the SMS server 104 may be configured to parse the contents of the message and provide the parsed information … The phone number of the recipient mobile station 101 may also be identified via the SMS message and used to retrieve a customer record from the database 105, identify user account status (i.e., paying customer), account profile (i.e., platinum member, gold member, silver member), account preferences (i.e., sports packages, movie packages, kids channels, etc.) and offer the appropriate information in response to the SMS message 108 received …” – col. 5, ll. 20-35; “… As illustrated in FIG. 4, a memory 410 and a processor 420 may be discrete components of the network entity 400 …” – col. 17, ll. 31-32; “… Referring to FIG. 5B, the method 520 may include receiving a message at a message processing server … identifying a telephone number of the sender of the message at operation 524 … retrieving user account information of the sender, at operation 526 and generating an automated response to the message that includes contextual information that is based on at least one of the user account information and the parsed at least one word from the message at operation 528 …” – col. 17, l. 57 – col. 18, l. 3).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell in order to incorporate a method to generate an automated response to a sender based on the sender’s account information which is retrieved from a database as disclosed by Caldwell. One of ordinary skilled in the art would have been motivated because the arts from Brydon and Caldwell disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services to query the database for the customer record and improve personalized responses “depending on the category of the identified sender, or the phone number of the sender” and linking to the customer’s profile (Caldwell, col. 11, ll. 37-53).
Claims 6, 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al. (U.S. Patent No. US 9,325,849 B1), herein referred to as Brydon, in view of Caldwell et al. (U.S. Patent. No. US 10,425,783 B1), herein referred to as Caldwell, and in further view of Holmes et al. (U.S. Pub. No. US 2012/0271884 A1), herein referred to as Holmes.
In regard to claim 6, Brydon in view of Caldwell do not explicitly teach, but Holmes teaches further comprising: communicating to the author (e.g. the user requesting to participate a survey – para. [0052]), a prompt comprising a plurality of invitations to provide input (e.g. sending a survey containing one or more options for election by the user; FIG. 1; FIG. 4; FIG. 5; “… the user wants to participate in a survey 51d. The website server 10 receives this election, step 40 and then accesses the user profile data database 14, step 41. Next, the server selects or creates a survey for user A, step 42, which contains one or more options for election by the user … ” – para. [0052]); and
	receiving, at the response processor (e.g. the server 10 as exemplified in FIG. 1), an input from the author in response to at least one of the plurality of invitations (e.g. the server receiving the user’s elections from the survey options; FIG. 1; FIG. 4; FIG. 6; FIG. 7; “… The user then elects which option they prefer (or can elect both or neither option), step 44 … The elections from the survey options and survey itself is provided back to the server 10 …” – para. [0053]), wherein 
	determining the author characteristic comprises determining, using the response processor analyzing the input, the author characteristic (e.g. the server updating the user profile based on the user’s elections from the survey options; “… The elections from the survey options and survey itself is provided back to the server 10 and used to update the user profile 30 in the database 14 as discussed above, step 45 …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Holmes in order to incorporate a method to update the user profile based on the user’s elections to the survey options as disclosed by Holmes. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Holmes disclose the features of providing messages/content to the user based on the user information. Such incorporation would provide targeted responses/content to the user, “such as marketing and media content” (Holmes, para. [0001]).
In regard to claim 7, Brydon in view of Caldwell do not explicitly teach, but Holmes teaches wherein determining the author characteristic comprises:
	extracting, using the response processor (e.g. the server 10 as exemplified in FIG. 1) analyzing the plurality of invitations and the input, a failure of the author to respond to at least one of the plurality of invitations (e.g. identifying if the user not responding to all or some of the survey options based on the received user elections and the survey itself – para. [0053]); and wherein determining the author characteristic comprises determining, using the response processor analyzing the failure to respond to one of the plurality of invitations, the author characteristic (e.g. updating the user profile based on the user electing or not electing all or some of the survey options; FIG. 1; FIG. 3; FIG. 4; FIG. 6; “… the survey is delivered to the user computer 11a via the internet and displayed on their browser, step 43. The user then elects which option they prefer (or can elect both or neither option), step 44 … The elections from the survey options and survey itself is provided back to the server 10 and used to update the user profile 30 in the database 14 as discussed above, step 45. If the survey is of no interest whatsoever to the user, they can choose not to respond at all, or to ‘skip’ that particular survey …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Holmes in order to incorporate a method to update the user profile based on the user’s elections or no election to the survey options as disclosed by Holmes. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Holmes disclose the features of providing messages/content to the user based on the user information. Such incorporation would provide targeted responses/content to the user, “such as marketing and media content” (Holmes, para. [0001]).
In regard to claim 13, Brydon in view of Caldwell do not explicitly teach, but Holmes teaches wherein the method further comprises: communicating, to the author (e.g. the user requesting to participate a survey – para. [0052]), a prompt comprising a plurality of invitations to provide input (e.g. sending a survey containing one or more options for election by the user; FIG. 1; FIG. 4; FIG. 5; “… the user wants to participate in a survey 51d. The website server 10 receives this election, step 40 and then accesses the user profile data database 14, step 41. Next, the server selects or creates a survey for user A, step 42, which contains one or more options for election by the user … ” – para. [0052]);
	receiving, at the response processor (e.g. the server 10 as exemplified in FIG. 1), an input from the author in response to at least one of the plurality of invitations (e.g. the server receiving the user’s elections from the survey options; FIG. 1; FIG. 4; FIG. 6; FIG. 7; “… The user then elects which option they prefer (or can elect both or neither option), step 44 … The elections from the survey options and survey itself is provided back to the server 10 …” – para. [0053]); and 
	extracting, using the response processor analyzing the plurality of invitations and the input, a failure of the author to respond to one of the plurality of invitations to provide input (e.g. identifying if the user not responding to all or some of the survey options based on the received user elections and the survey itself – para. [0053]), wherein determining the author characteristic comprises determining, using the response processor analyzing the failure to respond to one of the plurality of invitations, the author characteristic (e.g. updating the user profile based on the user electing or not electing all or some of the survey options; FIG. 1; FIG. 3; FIG. 4; FIG. 6; “… the survey is delivered to the user computer 11a via the internet and displayed on their browser, step 43. The user then elects which option they prefer (or can elect both or neither option), step 44 … The elections from the survey options and survey itself is provided back to the server 10 and used to update the user profile 30 in the database 14 as discussed above, step 45. If the survey is of no interest whatsoever to the user, they can choose not to respond at all, or to ‘skip’ that particular survey …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Holmes in order to incorporate a method to update the user profile based on the user’s elections or no election to the survey options as disclosed by Holmes. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Holmes disclose the features of providing messages/content to the user based on the user information. Such incorporation would provide targeted responses/content to the user, “such as marketing and media content” (Holmes, para. [0001]).
In regard to claim 17, Brydon in view of Caldwell do not explicitly teach, but Holmes teaches wherein the method further comprises: communicating, to the author (e.g. the user requesting to participate a survey – para. [0052]), a prompt comprising a plurality of invitations to provide input (e.g. sending a survey containing one or more options for election by the user; FIG. 1; FIG. 4; FIG. 5; “… the user wants to participate in a survey 51d. The website server 10 receives this election, step 40 and then accesses the user profile data database 14, step 41. Next, the server selects or creates a survey for user A, step 42, which contains one or more options for election by the user … ” – para. [0052]);
	receiving, at the response processor (e.g. the server 10 as exemplified in FIG. 1), an input from the author in response to at least one of the plurality of invitations (e.g. the server receiving the user’s elections from the survey options; FIG. 1; FIG. 4; FIG. 6; FIG. 7; “… The user then elects which option they prefer (or can elect both or neither option), step 44 … The elections from the survey options and survey itself is provided back to the server 10 …” – para. [0053]); and 
	extracting, using the response processor analyzing the plurality of invitations and the input, a failure of the author to respond to one of the plurality of invitations to provide input (e.g. identifying if the user not responding to all or some of the survey options based on the received user elections and the survey itself – para. [0053]), wherein determining the author characteristic comprises determining, using the response processor analyzing the failure to respond to one of the plurality of invitations, the author characteristic (e.g. updating the user profile based on the user electing or not electing all or some of the survey options; FIG. 1; FIG. 3; FIG. 4; FIG. 6; “… the survey is delivered to the user computer 11a via the internet and displayed on their browser, step 43. The user then elects which option they prefer (or can elect both or neither option), step 44 … The elections from the survey options and survey itself is provided back to the server 10 and used to update the user profile 30 in the database 14 as discussed above, step 45. If the survey is of no interest whatsoever to the user, they can choose not to respond at all, or to ‘skip’ that particular survey …” – para. [0053]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Holmes in order to incorporate a method to update the user profile based on the user’s elections or no election to the survey options as disclosed by Holmes. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Holmes disclose the features of providing messages/content to the user based on the user information. Such incorporation would provide targeted responses/content to the user, “such as marketing and media content” (Holmes, para. [0001]).
Claims 8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al. (U.S. Patent No. US 9,325,849 B1), herein referred to as Brydon, in view of Caldwell et al. (U.S. Patent. No. US 10,425,783 B1), herein referred to as Caldwell, and in further view of Lopez et al. (U.S. Pub. No. US 2018/0114242 A1), herein referred to as Lopez.
In regard to claim 8, Brydon in view of Caldwell do not explicitly teach, but Lopez teaches further comprising determining the author characteristic (e.g. the user characteristics – para. [0035]) based on first information from a first source having a first media type (e.g. surveys – para. [0035]) and second information from a second source having a second media type (e.g. user reviews – para. [0035]) different from the first media type (FIG. 2; “… The user feedback module 124 may utilize user feedback associated with users 108 to determine characteristics relevant to the users 108. Users 108 may provide feedback relevant to previously acquired deals 134, describing preferences, interests, likes/dislikes, complaints, etc. For instance, the user feedback data 212 may include a type of user feedback ( e.g., positive, neutral, negative, and/or blacklist user feedback) and may include feedback provided directly from consumers, user ratings relating to items and/or merchants 106, user reviews of items and/or merchants 106, user responses to surveys and/or questionnaires, customer service feedback, information from sites (i.e., websites), and so on … As a result of receiving user feedback, the user feedback module 124 may determine trends regarding what users 108 prefer or like and what users 108 complain about or dislike …” – para. [0035]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Lopez in order to incorporate a method to determine the user characteristics based on information combined from different sources and media types as disclosed by Lopez. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Lopez disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services efficiently improve customer experience by targeting the most relevant deals to consumers so as to improve revenue and profits (Lopez, para. [0001]).
In regard to claim 14, Brydon in view of Caldwell do not explicitly teach, but Lopez teaches wherein the method further comprises determining the author characteristic (e.g. the user characteristics – para. [0035]) based on first information from a first source having a first media type (e.g. surveys – para. [0035]) and second information from a second source having a second media type (e.g. user reviews – para. [0035]) different from the first media type (FIG. 2; “… The user feedback module 124 may utilize user feedback associated with users 108 to determine characteristics relevant to the users 108. Users 108 may provide feedback relevant to previously acquired deals 134, describing preferences, interests, likes/dislikes, complaints, etc. For instance, the user feedback data 212 may include a type of user feedback ( e.g., positive, neutral, negative, and/or blacklist user feedback) and may include feedback provided directly from consumers, user ratings relating to items and/or merchants 106, user reviews of items and/or merchants 106, user responses to surveys and/or questionnaires, customer service feedback, information from sites (i.e., websites), and so on … As a result of receiving user feedback, the user feedback module 124 may determine trends regarding what users 108 prefer or like and what users 108 complain about or dislike …” – para. [0035]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Lopez in order to incorporate a method to determine the user characteristics based on information combined from different sources and media types as disclosed by Lopez. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Lopez disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services efficiently improve customer experience by targeting the most relevant deals to consumers so as to improve revenue and profits (Lopez, para. [0001]).
In regard to claim 18, Brydon in view of Caldwell do not explicitly teach, but Lopez teaches wherein the method further comprises determining the author characteristic (e.g. the user characteristics – para. [0035]) based on first information from a first source having a first media type (e.g. surveys – para. [0035]) and second information from a second source having a second media type (e.g. user reviews – para. [0035]) different from the first media type (FIG. 2; “… The user feedback module 124 may utilize user feedback associated with users 108 to determine characteristics relevant to the users 108. Users 108 may provide feedback relevant to previously acquired deals 134, describing preferences, interests, likes/dislikes, complaints, etc. For instance, the user feedback data 212 may include a type of user feedback ( e.g., positive, neutral, negative, and/or blacklist user feedback) and may include feedback provided directly from consumers, user ratings relating to items and/or merchants 106, user reviews of items and/or merchants 106, user responses to surveys and/or questionnaires, customer service feedback, information from sites (i.e., websites), and so on … As a result of receiving user feedback, the user feedback module 124 may determine trends regarding what users 108 prefer or like and what users 108 complain about or dislike …” – para. [0035]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Lopez in order to incorporate a method to determine the user characteristics based on information combined from different sources and media types as disclosed by Lopez. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Lopez disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services efficiently improve customer experience by targeting the most relevant deals to consumers so as to improve revenue and profits (Lopez, para. [0001]).
Claims 9, 10, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brydon et al. (U.S. Patent No. US 9,325,849 B1), herein referred to as Brydon, in view of Caldwell et al. (U.S. Patent. No. US 10,425,783 B1), herein referred to as Caldwell, and in further view of Tuchman et al. (U.S. Pub. No. US 2015/0120357 A1), herein referred to as Tuchman.
In regard to claim 9, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the author is a social media group (FIG. 19B; “… the administrator can associate the new user or any of the existing users to a particular group representing a particular Ad campaign. As described above, a user can be associated with multiple groups or Ad campaigns …” – para. [0165]), and communicating the first response to the author comprises communicating the response to a subset of the social media group (e.g. visitors of the groups or campaigns; FIG. 2; “… In response to the list of zero or more specialists, live content server 152 selects an appropriate subset of the eligible live content and transmits the selected live content to content server 151 to be presented as part of live content 162 to visitors. Alternatively, the selected live content may be directly transmitted to client device 154 …” – para. [0045]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to communicate within groups of users as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide effective live responses to groups of visitors (Tuchman, para. [0045] and [0165]).
In regard to claim 10, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the message is received at the response center via a social media platform (FIG. 3B; “… Referring to FIG. 3B, in this embodiment, content server 151 represents a social networking server (e.g., Facebook®, Twitter®) in which a user or visitor can post or receive a social post message, such as social posts 176 …” – para. [0061]), and wherein the message does not solicit the first response (e.g. the social post message not intending to receive a response; FIG. 3B; “… In one embodiment, social networking server 151 includes social post monitor 177 to monitor and analyze social posts 176. In one embodiment, when a visitor posts a social post via transaction (1), social post monitor 177 detects and analyzes the post and may determine that the visitor is looking for certain service such as plumbing services …” – para. [0061]; “… In response, social post monitor 177 sends a message with a link to client application 181 of client device 154 via transaction (2). The message may include a button, link, or control to prompt the visitor that the visitor can find a plumbing specialist who is currently available and possibly nearby …” – para. [0062]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to provide response to social media activity which does not solicit a response as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services proactively provide targeting content to users in need of support (Tuchman, para. [0061] and [0062]).
In regard to claim 15, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the message is received at the response center via a social media platform (FIG. 3B; “… Referring to FIG. 3B, in this embodiment, content server 151 represents a social networking server (e.g., Facebook®, Twitter®) in which a user or visitor can post or receive a social post message, such as social posts 176 …” – para. [0061]), and wherein the message does not solicit the response (e.g. the social post message not intending to receive a response; FIG. 3B; “… In one embodiment, social networking server 151 includes social post monitor 177 to monitor and analyze social posts 176. In one embodiment, when a visitor posts a social post via transaction (1), social post monitor 177 detects and analyzes the post and may determine that the visitor is looking for certain service such as plumbing services …” – para. [0061]; “… In response, social post monitor 177 sends a message with a link to client application 181 of client device 154 via transaction (2). The message may include a button, link, or control to prompt the visitor that the visitor can find a plumbing specialist who is currently available and possibly nearby …” – para. [0062]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to provide response to social media activity which does not solicit a response as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services proactively provide targeting content to users in need of support (Tuchman, para. [0061] and [0062]).
In regard to claim 19, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the message is received at the response center via a social media platform (FIG. 3B; “… Referring to FIG. 3B, in this embodiment, content server 151 represents a social networking server (e.g., Facebook®, Twitter®) in which a user or visitor can post or receive a social post message, such as social posts 176 …” – para. [0061]), and wherein the message does not solicit the response (e.g. the social post message not intending to receive a response; FIG. 3B; “… In one embodiment, social networking server 151 includes social post monitor 177 to monitor and analyze social posts 176. In one embodiment, when a visitor posts a social post via transaction (1), social post monitor 177 detects and analyzes the post and may determine that the visitor is looking for certain service such as plumbing services …” – para. [0061]; “… In response, social post monitor 177 sends a message with a link to client application 181 of client device 154 via transaction (2). The message may include a button, link, or control to prompt the visitor that the visitor can find a plumbing specialist who is currently available and possibly nearby …” – para. [0062]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to provide response to social media activity which does not solicit a response as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services proactively provide targeting content to users in need of support (Tuchman, para. [0061] and [0062]).
In regard to claim 20, Brydon in view of Caldwell do not explicitly teach, but Tuchman teaches wherein the author is a social media group (FIG. 19B; “… the administrator can associate the new user or any of the existing users to a particular group representing a particular Ad campaign. As described above, a user can be associated with multiple groups or Ad campaigns …” – para. [0165]), and communicating the first response to the author comprises communicating the response to a subset of the social media group (e.g. visitors of the groups or campaigns; FIG. 2; “… In response to the list of zero or more specialists, live content server 152 selects an appropriate subset of the eligible live content and transmits the selected live content to content server 151 to be presented as part of live content 162 to visitors. Alternatively, the selected live content may be directly transmitted to client device 154 …” – para. [0045]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Brydon in view of Caldwell and further in view of Tuchman in order to incorporate a method to communicate within groups of users as disclosed by Tuchman. One of ordinary skilled in the art would have been motivated because the arts from Brydon, Caldwell and Tuchman disclose the features of providing responses to the incoming messages. Such incorporation would assist the message processing services provide effective live responses to groups of visitors (Tuchman, para. [0045] and [0165]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rubel, JR., US 2006/0167834 A1. This reference discloses that an automated correspondence response system provides customized and personalized automated response (Rubel, JR., Abstract).
Knott et al., US 2004/0042592 A1. This reference discloses that an adaptive persona of an interactive voice response system conducts a dialog exchange with a user based on the user’s personality (Knott, Abstract).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448